Case 3:20-cv-01150-MAS-ZNQ Document 18 Filed 06/04/20 Page 1 of 13 PageID: 666
                                                                                        Counsel                    Associates, Cont’d
                                                          JOEL N. WERBEL>               CHRISTIAN R. BAILLIE+      ALLISON M. KOENKE>
                                                          JOHN METHFESSEL, JR.>         SARAH K. DELAHANT+         OLIVIA R. LICATA+
                                                          FREDRIC PAUL GALLIN*+^        SHAJI M. EAPEN+            ASHLEY E. MALANDRE^
           METHFESSEL & WERBEL                            STEPHEN R. KATZMAN#
                                                          WILLIAM S. BLOOM>*
                                                                                        JAMES FOXEN^
                                                                                        GERALD KAPLAN>
                                                                                                                   ANTHONY J. MANCUSO>
                                                                                                                   JAMES V. MAZEWSKI+
                     A Professional Corporation           ERIC L. HARRISON*+            JARED P. KINGSLEY*+        CHRISTEN E. MCCULLOUGH^
                                                          MATTHEW A. WERBEL>            JOHN R. KNODEL*+           DIAA J. MUSLEH+
                                                          LORI BROWN STERNBACK*+        LESLIE A. KOCH+            KAJAL J. PATEL>
                                                          I. BLAKELEY JOHNSTONE,III+*   CHARLES T. MCCOOK, JR.*>   WILLIAM J. RADA+
                                                          GINA M. STANZIALE>            MARC G. MUCCIOLO>          NABILA SAEED^
                                                          PAUL J. ENDLER JR.>           RICHARD A. NELKE~          TIFFANY D. TAGARELLI>
                                                                                        STEVEN K. PARNESS+         STEVEN A. UNTERBURGER+
                                                          Of Counsel                    RAINA M. PITTS^            LEVI E. UPDYKE+^
                                                          MARC DEMBLING*+               BRENT R. POHLMAN+
                                                          ED THORNTON>                  AMANDA J. SAWYER^          * Certified by the Supreme Court of
                                                                                        JARED S. SCHURE>             New Jersey as a Civil Trial Attorney
                                                          Retired                       SHIFRA TARICA+             +Member of NY & NJ Bar
                                                          JOHN METHFESSEL, SR.>                                    ^ Member of PA & NJ Bar
                                                          (1935-2017)                                              >Member of NJ Bar only
                                                          DON CROWLEY*+                 Associates                 #Member of NJ & LA. Bar
                                                                                        EDWARD D. DEMBLING>        <Member of NJ & DC Bar
                                                                                        JASON D. DOMINGUEZ+        >Member of NJ, PA & DC Bar
                                                  June 4, 2020                          NATALIE DONIS+             ~Member of NY, NJ & DC Bar
                                                                                        MICHAEL R. EATROFF>
                                                                                        DAVID INCLE, JR.>          Please reply to New Jersey
                                                                                        FRANK J. KEENAN+^
     VIA ECOURTS FILING                                                                 SCOTT KETTERER>

     Honorable Michael A. Shipp
     Clerk, United States District Court - Trenton
     Clarkson S. Fisher Fed. Bldg.
     402 East State Street
     Trenton, NJ 08608


     RE:     JACKSON TRAILS, LLC VS. TOWNSHIP OF JACKSON, ET AL.
             Our File No.   : 88737 BRP
             Docket No.     : 3:20-CV-01150

     Dear Judge Shipp:

             Please accept this letter brief in lieu of a more formal

     submission           in      reply           to   Plaintiff’s             Opposition                  to       the

     Defendant’s Motion to Dismiss.

             Despite Plaintiff’s claims that this matter is properly

     brought before this Court, Plaintiff failed to avail itself

     of the proper remedies before converting a land use dispute

     into a civil and constitutional rights violation. Plaintiff

     claims that its pendent state law claims are properly brought

     before this court because plaintiff was not required to

     exhaust the judicial remedies below. These assertions are

     false and ignore that the New Jersey Superior Court is the

2025 Lincoln Highway  Suite 200  P.O. Box 3012  Edison, NJ 08818  (732) 248-4200  FAX (732) 248-2355
       112 West 34th Street  17th Floor  New York, NY 10120  (212) 947-1999  FAX (212) 947-3332
 1500 Market Street  12th Floor, East Tower  Philadelphia, PA 19102  (215) 665-5622  FAX (215) 665-5623
                                              www.njinslaw.com
Case 3:20-cv-01150-MAS-ZNQ Document 18 Filed 06/04/20 Page 2 of 13 PageID: 667
    Methfessel & Werbel, Esqs.
    Our File No. 88737
    Page 2

    proper venue for this type of land use dispute, and further

    ignore that New Jersey has a robust system specifically

    developed to address the alleged Mount Laurel compliance

    concerns.      The   New   Jersey    Courts   offer   an   efficient    and

    expedited process to appeal the denial of their site plan

    through an action in lieu of prerogative writ. Plaintiff also

    claims that the Housing Element and Fair Share Plan (“HEFSP”)

    and an October 25, 2016 settlement agreement were violated.

    The   latter    concerns    are     covered   exclusively    by   a   state

    constitutionally mandated obligation to provide affordable

    housing, and is managed by an administrative process through

    New Jersey’s Superior Courts. Because the issue relative to

    the HEFSP is one of compliance, it requires that Plaintiff

    pursue those remedies in New Jersey Superior Court. Plaintiff

    opted not to make use of these remedies and as such these

    claims in counts XIII and XIV must be dismissed.

                                POINT I
          PLAINTIFF FAILED TO CHALLENGE ITS SITE PLAN DENIAL
          IN STATE COURT USING THE APPROPRIATE STATE
          PROCEDURES TO APPEAL A SITE PLAN DENIAL, THEREFORE
          COUNT XIII MUST BE DISMISSED

          Plaintiff has failed to avail itself of the appropriate

    judicial remedy in state court and therefore Count XIII should

    be dismissed. This site plan denial is a run of the mill land
Case 3:20-cv-01150-MAS-ZNQ Document 18 Filed 06/04/20 Page 3 of 13 PageID: 668
    Methfessel & Werbel, Esqs.
    Our File No. 88737
    Page 3

    use dispute which the New Jersey Superior Court handles on a

    regular basis. In fact such land use denials are appealable

    directly to the Superior Court in an Action in Lieu of

    Prerogative    Writ   under   New   Jersey    Court   Rule   4:69-6.

    Plaintiff failed to challenge that denial before the Superior

    Court in an Action in Lieu of Prerogative Writ. Such an action

    is the appropriate and expedient remedy to challenge the

    denial of a site plan. Moreover, Plaintiff readily admits

    that such a procedure would have been appropriate and refers

    to same in its opposition. Plaintiff also attached to its

    opposition a copy of the Order in the referenced matter which

    was filed as an action in lieu of prerogative writ (See Rath

    Declaration, Exhibit A). In its brief Plaintiff describes

    that the Jackson Parke developer pursued an action in lieu of

    prerogative writ based on allegedly similar circumstances

    where a site plan was improperly denied. Plaintiff also stated

    that the Jackson Parke action relative to its site plan denial

    resulted in the Court issuing an order without a hearing for

    the Planning Board to review the site plan again.            Despite

    this acknowledgement, Plaintiff claims that its challenge

    before this court is appropriately filed.
Case 3:20-cv-01150-MAS-ZNQ Document 18 Filed 06/04/20 Page 4 of 13 PageID: 669
    Methfessel & Werbel, Esqs.
    Our File No. 88737
    Page 4

            The denial of Plaintiff’s Application should have been

    appealed in an action in lieu of prerogative writ. It was

    not.

            This Circuit has been hesitant “to substitute [its]

    judgment for that of local decision-makers, particularly in

    matters of such local concern as land use planning, absent a

    local    decision   void   of   a     ‘plausible   rational   basis.’”

    DeBlasio v. Zoning Board of Adjustment for Twp. of W.Amwell,

    53   F.3d.   592,596   (3rd   Circ.    1995).   Other   circuits   have

    exercised similar caution with regard to becoming involved

    such local issues. A Federal Court, "should not … sit as a

    zoning board of appeals." Creative Env'ts, Inc. v. Estabrook,

    680 F.2d 822, 833 (1st Cir. 1982) citing Village of Belle

    Terre v. Boraas, 416 U.S. 1, 12, 94 S. Ct. 1536, 1542, 39 L.

    Ed. 2d 797 (1974); see also Nestor Colon Medina & Sucesores,

    Inc. v. Custodio, 964 F.2d 32, 45-46 (1st Cir. 1992)(wherein

    the court stated that “we have consistently held that the due

    process clause may not ordinarily be used to involve federal

    courts in the rights and wrongs of local planning disputes”).

            Indeed, Plaintiff is seeking to have the federal court

    be involved in what is, at its core, a demand to remedy the

    alleged errors of a local planning board. There are clear
Case 3:20-cv-01150-MAS-ZNQ Document 18 Filed 06/04/20 Page 5 of 13 PageID: 670
    Methfessel & Werbel, Esqs.
    Our File No. 88737
    Page 5

    State Procedures which would directly address its concerns

    regarding its site plan in an efficient and expedient manner.

         Plaintiff clearly ignores the fact that the appropriate

    vehicle   to   challenge    the      adverse    determination    by   the

    Planning Board with regard to their site plan denial was to

    file an action in lieu of prerogative writs. Indeed Plaintiff

    points    to   that    remedy   in    referencing     Hopewell    Valley

    Citizens’ Grp. Inc, v. Berwind Prop. Grp. Dev. Co., L.P, 204

    N.J. 569,576 (2011)(appeals from local land use decisions are

    accomplished      by     actions      in       lieu   of   prerogative

    writs)(emphasis added).

    This circuit has stated:

         “Whether we describe the applicable principle as
         exhaustion of remedies ,ripeness of the claim, or
         the "finality rule," as defendants characterize it,
         we hold that plaintiff's substantive due process
         claims in a land use case require a showing either
         that plaintiff has obtained a final decision under
         available state procedures or that such an attempt
         would have been futile.”

   Lauderbaugh v. Hopewell Twp., 319 F.3d 568(3rd Circ.
   2003).

         Indeed, this Circuit has determined other challenges

    regarding land use as premature, or unripe. However the Court

    wishes to classify the reason, there are available remedies
Case 3:20-cv-01150-MAS-ZNQ Document 18 Filed 06/04/20 Page 6 of 13 PageID: 671
    Methfessel & Werbel, Esqs.
    Our File No. 88737
    Page 6

    that Plaintiff seeks to bypass in order to cast a denial of

    a site plan as a Constitutional or Civil Rights violation.

           Based on Plaintiff’s own opposition papers it has not

    shown that State procedures would have been futile. Quite the

    opposite in fact. Plaintiff claims that the Jackson Township

    Planning   Board’s      vote      denying    the    approval   of   another

    development, Jackson Parke, was appealed to the Superior

    Court which then directed the Planning Board to reconsider

    its denial. See Plaintiff’s Brief at 11; and see Plaintiff’s

    Exhibit A. In fact, Plaintiff goes as far as to mention that

    the    Jackson    Parke    development        was    granted   preliminary

    approval. This demonstrates that such action would not have

    been    futile    and     under     the     circumstances,     appears    to

    facilitate the Plaintiff’s end goal of being able to develop

    the property. Additionally, such a remedy would ultimately

    expedite the matter. The process itself is meant to handle

    such matters efficiently. An action in lieu of Prerogative

    writs is filed in the Superior Court of New Jersey, and the

    Law    Division    reviews        the     record    and   transcripts    and

    determines whether the municipal body acted in an arbitrary,

    capricious or unreasonable manner. See Pressler & Verniero,

    Current N.J. Court Rules, cmt. 5.2 on R.4:69-4(2017).
Case 3:20-cv-01150-MAS-ZNQ Document 18 Filed 06/04/20 Page 7 of 13 PageID: 672
    Methfessel & Werbel, Esqs.
    Our File No. 88737
    Page 7

            If it is determined that the Board acted in an arbitrary,

    capricious or unreasonable manner, the decision may be "set

    aside." Cell S. of N.J. v.Zoning Bd. of Adjustment, 172 N.J.

    75, 81 (2002); see also Grabowsky v. Tp. of Montclair, 221

    N.J. 536, 551 (2015). In an effort to sidestep a valid and

    constitutionally        adequate    State     Procedure       to    appeal   the

    denial of its site plan, Plaintiff has asked this Court to

    assert jurisdiction over a matter that the Third Circuit has

    held it does not have jurisdiction.

                                 POINT II
            PLAINTIFFS   CHALLENGE   TO   AFFORDABLE   HOUSING
            OBLIGATIONS IS A COMPLIANCE ISSUE, WHICH IS GUIDED
            BY NEW JERSEY’S MOUNT LAUREL HOUSING LAWS AND
            THEREFORE MUST BE DISMISSED

            Plaintiff’s     claims     of   a    breach    of     the    HEFSP   and

    Settlement agreement are best suited to be determined by the

    New Jersey Superior Court based on its status as a Mount

    Laurel    case.   The    issue     is   one    of     compliance      with   its

    constitutional obligation, not simply whether a contract was

    breached.    Plaintiff      willfully       ignores    that    such   concerns

    should be handled by Courts who are properly equipped to deal

    with those concerns.

             New Jersey has developed a robust and constitutionally

    sound    procedure    for    review     of    Mount    Laurel       litigation.
Case 3:20-cv-01150-MAS-ZNQ Document 18 Filed 06/04/20 Page 8 of 13 PageID: 673
    Methfessel & Werbel, Esqs.
    Our File No. 88737
    Page 8

    Indeed, “any individual demonstrating an interest in, or any

    organization that has the objective of, securing lower income

    housing opportunities in a municipality will have standing to

    sue such municipality on Mount Laurel grounds.” S. Burlington

    County NAACP v. Mt. Laurel, 92 N.J. 158, 337 (1983).

            Additionally,           Plaintiff      seeks     a    remedy      regarding

    compliance with the Township’s HEFSP and settlement agreement

    under        its    Mount      Laurel      obligations.       These     issues     are

    specifically meant to be addressed by New Jersey State Courts

    equipped           to   handle       the     constitutional       Mount         Laurel

    Obligations of municipalities. The Mount Laurel decisions

    have    created         a    streamlined      vehicle     for    addressing        the

    complexities of Mount Laurel Affordable Housing Litigation.

            In     Judge        Thompson’s      decision    in     Ohad,     the     Court

    concluded the “plaintiff's Mt.Laurel claim raises a complex

    issue of state law that ought to be remanded to the New Jersey

    state courts for resolution.” Ohad Assocs., LLC v. Twp. of

    Marlboro, No. 10-2183, 2010 U.S. Dist. LEXIS 86571 (D.N.J.

    Aug. 16, 2010).

            Plaintiff’s          claim   most    certainly       involves    a     complex

    issue of state law, that is whether or not it is compliant

    with its Mount Laurel obligations. Plaintiff points to a
Case 3:20-cv-01150-MAS-ZNQ Document 18 Filed 06/04/20 Page 9 of 13 PageID: 674
    Methfessel & Werbel, Esqs.
    Our File No. 88737
    Page 9

    failure to comply with a judgment of repose, the HEFSP and

    settlement agreement - which is part and parcel to meeting

    its    Mount   Laurel    Obligations.    The    HEFSP    and    Settlement

    agreement and the compliance with the same is certainly a

    question for a Mount Laurel court to determine.

            This Circuit has stated that:

            A federal court that opts to decide a Mt.
           Laurel   claim  not   only  risks   making   a
           substantive legal error, but also intrudes
           upon the administrative process that has been
           entrusted to state court judges and state
           administrative officials. In light of these
           weighty concerns, the prudent course of action
           is to remand Plaintiff’s Mt. Laurel claim to
           the New Jersey Superior Court. Id. at *18.


    Defendants     submit    that   Judge   Thompson’s      opinion   provides

    guidance on handling Mt. Laurel litigation. Judge Thompson’s

    decision specifically states that doing so would intrude upon

    the    administrative       process     state     court        judges   and

    administrative officials. As the instant matter deals with

    whether the Township is compliant, it is clear that this court

    does    not    have     jurisdiction    over    the     subject    matter.

    Plaintiff’s attempt to cast this as a simple contractual

    breach fails to address, or ignores the fact that there are

    clearly Mount Laurel implications which must be addressed by

    the appropriate court.
Case 3:20-cv-01150-MAS-ZNQ Document 18 Filed 06/04/20 Page 10 of 13 PageID: 675
    Methfessel & Werbel, Esqs.
    Our File No. 88737
    Page 10

          Further the assertion that this is simply a contractual

    breach does not now divest the State Court of its ability to

    hear Mt. Laurel related issues – which is what an alleged

    breach of the HEFSP would be. Moreover, Plaintiff refers to

    the Court’s ability to retain the matter and has pointed to

    cases outside of New Jersey, ostensibly because Plaintiff can

    point to no cases in this District where Mt. Laurel litigation

    is implicated. This is telling as it demonstrates that New

    Jersey’s Mount Laurel Courts are the appropriate venue for

    resolving this dispute of whether or not the Township has

    complied with its obligations.

          In Mount Laurel IV, the New Jersey Supreme Court found

    that due to COAH’s failure to adopt third round rules that

    there was no longer a legitimate basis to block access to the

    courts and it dissolved the exhaustion of administrative

    remedies        requirement   before        COAH.    In     dissolving      the

    exhaustion of administrative remedies requirement and opening

    access     to    the   courts,     review    of     declaratory    judgement

    applications or constitutional compliance challenges would be

    heard by designated Mount Laurel judges. An alleged breach of

    the   HEFSP      agreement    is    certainly       an    issue   related   to

    compliance is an issue for the Mount Laurel Courts to address.
Case 3:20-cv-01150-MAS-ZNQ Document 18 Filed 06/04/20 Page 11 of 13 PageID: 676
    Methfessel & Werbel, Esqs.
    Our File No. 88737
    Page 11

            An action regarding constitutional compliance with Mount

    Laurel obligations must be brought before the Superior Court

    of New Jersey which is properly equipped to hear such matters.

    A Mount Laurel trial court will determine whether the town

    is,     or   is   not   constitutionally       compliant.    The   process

    developed in Re Adoption of N.J.A.C. 5:96 & 5:97, 221 N.J. 1,

    10 (2015)(Mount Laurel IV) is meant to track the processes

    provided for in the Fair Housing Act “as closely as possible”

    to create a system of coordinated administrative and court

    actions. See Mount Laurel IV, 221. In other words, New Jersey

    has provided a robust system to remedy compliance failures

    relative to the constitutional obligations dictated by the

    Mount    Laurel    cases.     Plaintiff’s   Complaint   demonstrates     a

    failure to avail itself of the appropriate judicial remedy

    within the Ocean County Vicinage. The Court’s Order in Mount

    Laurel IV contemplates that such actions are to be brought in

    the respective vicinages and states:

          10. All civil actions authorized herein shall be

          directed     to   the   Mount   Laurel    designated    judges

          assigned in the vicinages.

    Mount Laurel IV, 221 N.J.at 36.
Case 3:20-cv-01150-MAS-ZNQ Document 18 Filed 06/04/20 Page 12 of 13 PageID: 677
    Methfessel & Werbel, Esqs.
    Our File No. 88737
    Page 12

           Therefore, because New Jersey has sought to handle Mount

    Laurel litigation through a specialized and comprehensive

    process, this count should be dismissed for failure to exhaust

    the appropriate remedies in State Court. As such this court

    should      dismiss   this     count     and     decline    to     exercise

    jurisdiction under 28 U.S.C. 1367(c)(1).

                                        CONCLUSION

           This Court should dismiss Plaintiff’s state claims as

    there are appropriate judicial remedies to address these

    specific concerns which Plaintiff failed to avail themselves

    of. In fact, proceeding in State Court under an action in

    Lieu   of    Prerogative     Writ   would      also   address    the     issue

    surrounding     Plaintiff’s     claim    of     an    alleged    HEFSP    and

    Settlement Agreement violation. As such Plaintiff’s State

    claims must be dismissed for failure to pursue the appropriate

    remedies in State Court.

                                           Respectfully submitted,

                                           METHFESSEL & WERBEL, ESQS.



                                           Brent R. Pohlman
                                           pohlman@methwerb.com
                                           Ext. 182
    BRP:ske
Case 3:20-cv-01150-MAS-ZNQ Document 18 Filed 06/04/20 Page 13 of 13 PageID: 678
    Methfessel & Werbel, Esqs.
    Our File No. 88737
    Page 13

     cc: VIA EMAIL: tcarroll@hillwallack.com
         Thomas F. Carroll, III
         Hill Wallack
         21 Roszel Road
         P.O. Box 5226
         Princeton, NJ 08543-5226

          VIA EMAIL: rath@storzerlaw.com
          Sieglinde K. Rath, Esq.
          Storzer & Associates, P.C.
          1025 Connecticut Avenue
          Suite One Thousand
          Washington, D.C. 20036
